DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “temperature control units” in claims 1 and 8; and “remote computing device” in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification indicates that the corresponding structures are:
“temperature control units” in claims 1 and 8 is/are one of or both a heating pack 240 and a cooling pack 250 in paragraphs 0024, 0029, 0035, 0036 and 0068 and Fig. 2A; or temperature control packs 130 in Fig. 1B.
 “remote computing device” in claim 8 is a computer or equivalent structures listed in paragraph 0083.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17-19 are dependent from cancelled claim 16.  
For examination purposes, claims 17 and 18 are dependent from claim 8, and claim 19 remains dependent from its parent claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Patent No. 8,763,886) in view of Broussard (US PGPub No. 2004/0226309) and Humphries (US Patent No. 9,284,088).
Regarding claim 1, Hall discloses a climate controlled shipping system comprising:
a container (20) for shipping an item (item provided within the container 30), the container having a top, a bottom, and sides (the container 20 has top, bottom and four sides as shown in Fig. 1), the inner surfaces (inside surfaces of the respective top, bottom, and four sides) of the top, the bottom and the sides defining a first volume (a volume is defined by the inside surfaces of the respective top, bottom, and sides);
an insulating liner (insert assembly 30) disposed within the first volume (within the volume of the container 20); and 

a second removable insulating insert (C-shaped insert 42) configured to be inserted into the insulating liner (see Fig. 1), wherein the first and second insulating inserts each comprise three connected surfaces (320, 322 and 324, see Fig. 12) and when disposed in the container are C-shaped and interlock to define a second volume (a cubic space defined by the inner sides of the surfaces 320, 322 and 324 of inserts 40 and 42) when disposed in the insulating liner, the second volume configured to contain the item (the cubic space carries a temperature controlled item), and wherein the first and second removable insulating inserts are removable from the first volume (the inserts 40, 42 and container 20 are separate structures so the inserts 40 and 42 are removable from the container 20).
Hall fails to disclose one or more temperature control units disposed within the second volume; and 
the container having a first reflective layer disposed on an outer surface thereof.
Broussard discloses one or more temperature control units disposed within the second volume (refrigeration coils 671, see Fig. 10, with the heat exchanger coil filled with PCM, paragraph 0043, and it is understood that the PCM is kept in a bag or an enclosure for the liquefying and solidifying cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided one or more temperature control units disposed within the second volume in Hall as taught by Broussard in order to allow 
Humphries discloses a first reflective layer disposed on an outer surface thereof (blank 20 has a metal foil disposed on exterior sides of top and bottom sheets, see col. 2, lines 40-51 and Figs. 1 and 2, the top and bottom sheets respectively becomes inner and outer sheets of the liner).
Therefore, Hall in view of Hollander may include metal foil disposed on inner and outer surfaces of the container 20 to increase reflection of heat so that decrease heat transfer between the ambient and interior of the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first reflective layer disposed on an outer surface thereof in Hall as taught by Hollander in order to reflect cold back into the liner and heat away from the liner (col. 2, lines 51-56, of Humphries).
Regarding claim 3, Hall as modified further discloses wherein the container has a second reflective layer disposed on an inner surface thereof (Hall in view of Humphries also discloses a metal foil on an inner side of container 20).
Regarding claim 4, Hall as modified further discloses wherein the temperature control units are cooling packs (the PCM in the refrigeration coils 671) which absorb heat from the volume and from the item disposed within the second volume (the solidified PCM absorbs heat in the container).
Regarding claim 5
Broussard further discloses a temperature sensor (910, Fig. 9) configured to sense the temperature of the second volume or of the item within the second volume (that monitors the temperature in the cargo space, paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a temperature sensor configured to sense the temperature of the second volume or of the item within the second volume in Hall as taught by Broussard in order to sense the temperature within the volume.
Regarding claim 6, Hall as modified in claim 5 fails to disclose wherein the temperature sensor is in electrical communication with a communications port, the communications port configured to receive a temperature from the temperature sensor and to send a temperature signal.
Broussard further discloses wherein the temperature sensor is in electrical communication with a communications port (temperature control panel 870 of temperature control unit 905, see paragraph 0037, control unit 905 electrically connects to temperature sensor 910), the communications port configured to receive a temperature from the temperature sensor (monitoring temperature in display 875) and to send a temperature signal (entering temperature set points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the temperature sensor is in electrical communication with a communications port, the communications port configured to receive a temperature from the temperature sensor and to send a temperature signal in Hall as taught by Broussard in order to allow a user to check and 
Regarding claim 7, Broussard modified in claim 6 further discloses wherein the communications port is configured to send the temperature signal when the temperature received from the temperature sensor is outside a specified temperature range (a user may enter temperature set points in the control panel 870 when the temperature in display 875 of the product in the container is outside a controlled range).
Claim(s) 8-12, 14, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duval (US Patent No. 8,402,772) in view of Farrer (US PGPub No. 2011/0067852) and Saenz (US PGPub No. 2013/0271290).
Regarding claim 8, Duval discloses a temperature control system comprising:
a container (in food or beverage containers, col. 7, lines 1-6) configured to receive an item (food or beverage),
one or more temperature control units (enclosure 10 having compartments 20 with material 50 and activator 60 to perform endothermic or exothermic reaction when mixed, Fig. 1 and col. 9, lines 4-6) disposed within the container (the enclosure 10 transfer the heat through conduction. When enclosure 10 is used with container, the enclosure 10 may be provided over external surface or interior of the container for heat conduction of the food or beverage);
a control circuit (circuit board 89) in electrical communication with the one or more temperature control units (the circuit board 89 and the bimetallic elements 35 are electrically connected see col. 9), the control circuit comprising: a temperature sensor (thermistor 81);

a switch (operational amplifier 85) in electrical communication with the processor (on circuit board 89) and in electrical communication with the one or more temperature control units (that sends a current to the bimetal element 35, col. 9, lines 48-50); and
wherein the processor is configured to send an activate signal to the one or more temperature control units via the switch based on an input from the temperature sensor to maintain temperature of the item within a specified range (col. 9, lines 44-50).
Duval fails to disclose the one or more temperature control units comprising a cooling unit and a heating unit; 
a communication port in electrical communication with the processor, the communications port configured to communicate with a remote computing device; and
wherein the communication port is configured to activate one or more temperature control units based on the received location information.
Farrar discloses wherein the one or more temperature control units comprises a cooling unit (112) and a heating unit (212, see Fig. 2). Farrar also discloses a container may be exposed to various ambient conditions outside an allowable product range. Temperatures outside of the allowable product temperature range may reducing the efficacy and/or shelf life of a pharmaceutical product (paragraphs 0039-0040 of Farrar).
Therefore, when the enclosure 10 is used in a container in Duval, it would have been obvious to one of ordinary before the effective filing date of the claimed invention to have provided the one or more temperature control units comprises a cooling unit 
Saenz discloses wherein the control circuit (Fig. 4) further comprises a communication port (GPS transceiver 440) in electrical communication with the processor (CPU 410), the communication port configured to communicate with a remote computing device (remote device 150, see Fig. 1); and
wherein the communication port (GPS receiver) is configured to receive location information for the container (“The location of a container is determined by a GPS-receiver”, see paragraph 0059 of Saenz), and wherein the control circuit is configured to activate one or more temperature control units based on the received location information (Saenz discloses modifying the microenvironment by the refrigeration unit 120 that changes reefer parameters in step 730 based on received microenvironment data that are transmitted to remote device 150 in steps 710 and 720, see Fig. 7 and paragraph 0064. Also in paragraph 0059, “The container's coordinates, as well as the data on temperature in the container and other parameters of the cargo compartment are transmitted using a transceiver of cellular communication to the cellular communication network and further to the Internet to which a remote central station or another remote computer is connected”. Therefore, Saenz discloses wherein the control circuit is configured to activate one or more temperature control units based on the received location information as claimed).
According to teachings of Saenz, the circuit board 89 may include a component that can receive location information and a remote device that can send or receive parameters of the enclosures 10 including temperature range and sensor measurements in Duval’s enclosures 10, and remotely activate the enclosures based on the detected location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the control circuit further comprises a communication port in electrical communication with the processor, the communication port configured to communicate with a remote computing device; and wherein the communication port is configured to receive location information for the container, and wherein the communication port is configured to activate one or more temperature control units based on the received location information in Duval as taught by Saenz in order to provide precise temperature control to increase shelf life of the commodity (paragraph 0020 of Saenz).
Regarding claim 9, Duval as modified further discloses wherein the one or more temperature control units comprises a plurality of cooling packs (the enclosure 10 has a pair of compartments 20 having material 50 and activator 60 that may perform endothermic reaction for cooling, col. 9, lines 4-6) and a plurality of insulating layers (seals 16 that keep the compartments 20 separated) disposed therebetween.
Regarding claim 10, Duval as modified further discloses wherein the one or more temperature control units comprises a plurality of heating packs (the enclosure 10 has a pair of compartments 20 having material 50 and activator 60 that may perform 
Regarding claim 11, Duval as modified further discloses wherein the switch (85) is in individual electrical communication with each of the plurality of cooling packs and is configured to individually activate each of the plurality of cooling packs upon activate signals from the processor (the two bimetallic elements 35 can be individually activated).
Regarding claim 12, Duval as modified further discloses wherein the processor is configured to send sequential activate signals to the plurality of cooling packs based on input from the temperature sensor (the sequencer 83 directs the opening of further bimetallic elements 35 when the temperature is not satisfied, col. 9, lines 63-67).
Regarding claim 14, Duval as modified further discloses wherein the one or more temperature control units comprises a plurality of cooling packs (compartments 20 having material 50 and activator 60 for endothermic reaction) are arranged circumferentially around the switch (the compartments 20 are arranged circumferentially around operational amplifier 85 on circuit board 89 in the center of Fig. 1), each of the plurality of cooling packs comprising:
a reservoir (a space with materials 50 and 60 filled) comprising:
a first compartment (in 60) containing a first component (activator 60);
a second compartment (in 50) containing a second component (material 50); and
a barrier (gate 30, in Figs. 2 and 3) separating the first compartment from the second compartment; and

wherein the barrier, upon application of the electrical signal, becomes permeable to the first component (the gate 30 is opened and to allow activator 60 passes through, see col. 9, lines 50-57), wherein the first component (60) comes into contact with the second component (50), and wherein the first component and the second component react in an endothermic reaction (the material 50 and activator are mixed thorough the tube 32 opening to react in an endothermic reaction).
Regarding claim 17,
Regarding claim 18, Duval as modified further discloses wherein the communications port is configured to receive a temperature signal from the temperature sensor and to broadcast the temperature signal to the remote computing device (the modification of Duval in view of Saenz can send the received temperature measurements in the enclosures to a remote device).
Regarding claim 19, Duval as modified further discloses wherein the broadcast temperature signal comprises a temperature alert (the temperature measurements shown in the remote device) based on the temperature trend of the item and the specified temperature range (the shown temperature in the remote device reflects the temperature trend of the enclosure 10 and indicates if the temperature is outside the temperature range).
Regarding claim 21, Duval as modified further to disclose wherein the control circuit is further configured to change a frequency of temperature measurements or change the specified temperature range based on the received location information.
Saenz further discloses wherein the control circuit is further configured to change a frequency of temperature measurements or change the specified temperature range based on the received location information (see paragraph 0070, “The system 100 provides continuous remote monitoring and controlling of environmental-control transport throughout entire transport period … and to introduce, control parameters based on cargo conditions, location, and user’s knowledge”. The system 100 has remote devices that are capable of determining environmental-control parameters and may affect period of monitoring of cargo’s parameters, see paragraph 0071, and the controlling and monitoring of the cargo includes temperature, see paragraph 0059. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the control circuit is further configured to change a frequency of temperature measurements or change the specified temperature range based on the received location information in Duval as taught by Saenz in order to provide precise temperature control to increase shelf life of the commodity (paragraph 0020 of Saenz).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duval (US Patent No. 8,402,772) in view of Farrer (US PGPub No. 2011/0067852) and Saenz (US PGPub No. 2013/0271290) as applied to claim 8 above, and further in view of Forster (WO 2014/207250 A1).
Regarding claim 15, Duval as modified further discloses wherein at least one of the plurality of heating packs (a pair of compartments 20 having material 50 and activator 60 for exothermic reaction) comprises:
a reservoir (a space with materials 50 and 60 filled) having an actuator (gate 30) and solution therein (materials 50 and 60), wherein the actuator is deformable upon application of an electrical signal (gate 30 is opened when the bimetallic elements 35 is heated by electric current from the operational amplifier 85);
an electrical node (bimetallic elements 35, a terminal of the electrical connection) configured to receive an electrical signal from the switch (85) and to apply the electrical signal to the actuator (opening signal is applied and opens gate 30); and

Duval fails to explicitly disclose initiating crystallization of the solution in an exothermic reaction.
Forster discloses sodium acetate trihydrate is a heat source material, and the mixture of sodium acetate trihydrate in a solid form and a sodium acetate trihydrate in an unstable liquid form will cause the crystallization of the material and releases heat (page 5, lines 11-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the material that initiate crystallization of the solution in an exothermic reaction in Duvel as taught by Forster since the sodium acetate trihydrate material is stable at room temperature and non-hazardous (page 4, lines 20-30 of Foster).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 is rejected over Hall (US Patent No. 8,763,886) in view of Broussard (US PGPub No. 2004/0226309) and Humphries (US Patent No. 9,284,088); and Claims 8 and 21 are rejected over t Duval (US Patent No. 8,402,772) in view of Farrer (US PGPub No. 2011/0067852) and Saenz (US PGPub No. 2013/0271290).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763